DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Invention I (Claims 1-9 and 17-18) in the reply filed on February 28, 2022, is acknowledged.
3.	Claims 10-16 and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 28, 2022.

Priority
4.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), which papers have been placed of record in the file.  

Information Disclosure Statement
5.	Information disclosure statement (IDS), submitted December 16, 2020, has been received and considered by the examiner. 


Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1, 6-9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Izumi et al. (US 2015/0372358 A1).
With regard to Claim 1, Izumi et al. disclose a cathode of a metal air battery, the cathode comprising: an electrically conductive metal oxide in a three-dimensional network structure, wherein the electrically conductive metal oxide of the three-7, and wherein the three-dimensional network structure has a porosity of about 70 volume percent to about 95 volume percent, based on a total volume of the three-dimensional network structure. Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use a three-dimensional network in a form of a plurality of strands wherein a strand of the plurality of strands has an aspect ratio in a range of about 10 to about 107, and wherein the three-dimensional network structure has a porosity of about 70 volume percent to about 95 volume percent, based on a total volume of the three-dimensional network structure, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP 2144.05.
With regard to Claim 6, Izumi et al. do not specifically disclose wherein the three-dimensional network structure has a porosity of about 70 volume percent to about 90 volume percent, based on a total volume of the three-dimensional network structure. Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use a three-dimensional network in a form of a plurality of strands wherein the three-dimensional network structure has a porosity of about 70 volume percent to about 90 volume percent, based on a total volume of the three-dimensional network structure, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP 2144.05.
5. Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use a three-dimensional network in a form of a plurality of strands wherein a strand of the plurality of strands has an aspect ratio in a range of about 10 to about 105, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP 2144.05.
With regard to Claim 8, Izumi et al. do not specifically disclose wherein the strands of the three-dimensional network structure has a diameter of about 10 nanometers to about 10 micrometers. Before the effective filing date of the invention it would have been an obvious matter of design choice to manufacture the strands of the three-dimensional network structure has a diameter of about 10 nanometers to about 10 micrometers, since such a modification would only involve a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04(IV).
With regard to Claim 9, Izumi et al. do not specifically disclose wherein the three-dimensional network structure has an overall thickness of about 1 micrometer to about 500 micrometers, wherein the overall thickness is determined orthogonal to a major surface of the three-dimensional network structure. Before the effective filing date of the invention it would have been an obvious matter of design choice to manufacture the three-dimensional network structure to have an overall thickness of about 1 micrometer to about 500 micrometers, wherein the overall thickness is determined orthogonal to a major surface of the three-dimensional network structure, since such a modification would only involve a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04(IV).
With regard to Claim 17, Izumi et al, disclose a metal air battery comprising: the cathode noted above (paragraphs 0047-0065); an anode comprising a metal, a metal alloy, or a combination thereof; and an electrolyte disposed between the cathode and the anode (paragraphs 0066-0072). 
With regard to Claim 18, Izumi et al. disclose wherein the metal is lithium (paragraphs 0081-0083).

10.	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Izumi et al. (US 2015/0372358 A1), as applied to Claims 1, 6-9 and 17-18 above, and in further view of Fujiki et al. (US 2016/0049646 A1).
With regard to Claims 2-3, Izumi et al. disclose the cathode in paragraph 9 above, but do not specifically disclose wherein the electrically conductive metal oxide comprises a lithium-containing metal oxide, and wherein the lithium-containing metal oxide comprises at least one lanthanide element and at least one transition metal element.
.

Allowable Subject Matter
11.	Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
12.	The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art, Izumi et al. (US 2015/0372358 A1) in view of Fujiki et al. (US 2016/0049646 A1), do not teach or fairly suggest wherein the lanthanide element is lanthanum and the transition metal element is ruthenium; and where the lithium-containing metal oxide is LixLayRuzO3, wherein 0.2<x≤0.7, 0.2<y≤0.7, 0<x+y<1, and 0<z<1.2. 

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614. The examiner can normally be reached Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.